Luke, J.
The question presented by this record is whether or not the judge of the superior court erred in reversing the judgment of the appellate division of the municipal court of Atlanta, and rendering a final judgment for Mrs. S. T. Wilson in her suit on a note against G. L. McCartney.
The sustaining of the certiorari was not error. However, there 'being some conflict in the evidence as to whether or n'ot the money sued for was a gift and not a loan, the court erred in rendering a final judgment, and the ease should be remitted to the municipal court of Atlanta for another hearing. In view of the foregoing, it would answer no good purpose to review the evidence as to the other defenses interposed.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.